





EXHIBIT 10.2



Fenix Parts, Inc. Amended and Restated 2014 Incentive Stock Plan
(Effective January 6, 2015, as amended and restated on July 8, 2015 and on
December 1, 2015)


Article 1
Purpose
The purpose of this plan is to recognize and reward participants for their
efforts on the Company’s behalf, to motivate participants by appropriate
incentives to contribute to the Company’s attainment of its performance
objectives, and to align participants’ interests with those of the Company’s
other stockholders through compensation based on the performance of the
Company’s common stock.
Article 2
Definitions
Award means an Option, SAR Award, Restricted Stock Award or RSU Award under the
Plan.
Award Agreement means a written or electronic agreement between the Company and
a Participant incorporating the terms of an Award to the Participant.
Board means the Company’s Board of Directors.
Change of Control is defined in Article 7. The terms “continuing Director,”
“appointed Director” and “elected Director” are also defined in Article 7.
Code means the Internal Revenue Code of 1986, as amended.
common stock means the Company’s common stock, par value $.001 per share.
Committee is defined in Section 3.1. Unless the Board designates a different
committee, the Compensation Committee of the Board shall serve as the Committee
(as long as all of the members of the Compensation Committee qualify under
Section 3.1).
Company means Fenix Parts, Inc., a Delaware corporation.
Consultant means any individual who provides bona fide consulting or advisory
services to the Company or a Subsidiary.
Director means a member of the Board of the Company.
Eligible Person means, in respect of all types of Awards except ISOs, any
Employee, Director or Consultant and, in respect of ISOs, any Employee.
Employee means a full-time or part-time employee of the Company or a Subsidiary.
Exchange Act means the Securities Exchange Act of 1934, as amended.
Expiration Date means the last day on which an Option or SAR may be exercised.

1

--------------------------------------------------------------------------------







EXHIBIT 10.2

Fair Market Value means, in respect of a share of common stock as of a given
day:
(a)    if shares of common stock are not traded on The Nasdaq Global Market as
of the day in question (and the day in question is not the day preceding the
first day that shares of common stock are traded), the Fair Market Value of a
share of common stock shall be the share’s fair market value as determined by
the Board in a reasonable manner;
(b)    if the day in question is the day preceding the first day that shares of
common stock are traded on The Nasdaq Global Market, the Fair Market Value of a
share of common stock shall be the public offering price in the Company’s
initial public offering; and
(c)    if shares of common stock are traded on The Nasdaq Global Market as of
the day in question, the Fair Market Value of a share of common stock shall be
the last reported sales price of a share of common stock on The NASDAQ Global
Market (or if the day in question is not a trading day, the last reported sales
price on the most recent trading day).
Grant Date means, in respect of an Award, the date that the Committee grants the
Award or any later date that the Committee specifies as the effective date of
the Award.
ISO means an incentive stock option described in §422 of the Code.
NSO means a nonstatutory stock option (i.e., any stock option other than an
ISO).
Option means an award pursuant to Article 5 of an option to purchase shares of
common stock. Unless otherwise specified in Article 5, the Committee shall
designate at the time of grant whether an Option is an ISO or a NSO.
Outside Director means a Director who is not an Employee.
Participant means an Eligible Person who holds an Award under the Plan.
Performance Goals means one or more of the following objective performance goals
for the Company, a division or a Subsidiary, measured over a 12-month or longer
period and specified either in absolute terms or in percentage terms relative to
a target, base period, index or peer group:
•    earnings per share
•    earnings before interest, taxes, depreciation and amortization
•    revenues
•    income from operations
•    return on invested capital
•    return on assets
•    internal rate of return
•    return on stockholders’ equity
•    total return to stockholders
Plan means this plan, as it may be amended. The name of this Plan is the “Fenix
Parts, Inc. Amended and Restated 2014 Incentive Stock Plan.”

2

--------------------------------------------------------------------------------







EXHIBIT 10.2

Restricted Shares means shares of common stock subject to a risk of forfeiture
or other restrictions that will lapse if and when specified service
requirements, Performance Goals or other conditions are satisfied.
Restricted Stock Award means an award of Restricted Shares pursuant to Article
6.
Restricted Stock Unit means a contractual right to receive one share of common
stock in the future if and when specified service requirements, Performance
Goals or other conditions are satisfied.
RSU Award means an award of Restricted Stock Units pursuant to Article 6.
SAR, or stock appreciation right, means a contractual right to receive a payment
representing the excess of the Fair Market Value of a share of common stock on
the date that the right is exercised over the exercise price per share of the
right.
SAR Award means an award of a Stand-Alone SAR or Tandem SAR pursuant to Article
5.
Stand-Alone SAR means an SAR that is not related to an Option.
share means a share of the Company’s common stock.
Subsidiary means a “subsidiary corporation” as defined in §424(f) of the Code.
Tandem SAR means an SAR that is related to an Option.
Termination means, in respect of an Employee, his or her termination of service
to the Company or a Subsidiary. An Employee’s (i) leaving service as an Employee
but continuing service as a Consultant or (ii) transferring employment from the
Company to a Subsidiary, or from a Subsidiary to the Company or to another
Subsidiary, shall not be considered a termination of service. Termination means,
in respect of a Director, his or her termination of service on the Board of the
Company. A Director’s leaving the Board but continuing in service to the Company
as an Employee or Consultant shall not be considered a termination of service.
Termination means, in respect of a Consultant, his or her termination of service
as a Consultant.
Termination Date means the date on which an Employee, Director or Consultant, as
the case may be, incurs a Termination.
Article 3
Administration
3.1    Committee
The Board of Directors shall designate a committee of the Board (the
“Committee”) to administer the Plan except in respect of Directors, for whom the
full Board of Directors shall administer the Plan. The Committee shall consist
of two or more Directors both or all of whom shall be (i) “non-employee
directors” as defined in Rule 16b-3 under the Exchange Act, (ii) “independent
directors” under the

3

--------------------------------------------------------------------------------







EXHIBIT 10.2

applicable listing standards of The NASDAQ Global Market and (iii) “outside
directors” under §162(m) of the Code.
3.2    Authority
Subject to the terms of the Plan, the Committee shall have the authority to
select the Eligible Persons to whom Awards are to be granted and to determine
the time, type, number of shares, vesting, restrictions, limitations and other
terms and conditions of each Award.
Awards under the Plan need not be uniform in respect of different Eligible
Persons, whether or not similarly situated. The Committee may consider such
factors as it deems relevant in selecting Eligible Persons for Awards and in
determining their Awards.
The Committee may condition the vesting of any Award on the attainment of one or
more Performance Goals. Performance Goals may differ from Participant to
Participant and from Award to Award. The Committee shall specify the applicable
Performance Goal or Goals in the underlying Award Agreement (but in no event
later than the latest permissible date to enable the Award to qualify as
performance-based compensation under §162(m) of the Code). The Committee’s
evaluation of a Performance Goal’s attainment may be adjusted to exclude any
extraordinary events and transactions as described in Accounting Principles
Board Opinion No. 30, but in all other respects, the measurement of Performance
Goals shall be determined in accordance with the Company’s financial statements
and U.S. generally accepted accounting principles.
The Committee may interpret the Plan, adopt, revise and rescind policies and
procedures to administer the Plan, and make all factual and other determinations
required for Plan’s administration.
The Committee’s determinations, interpretations and other actions shall be final
and binding. No member of the Committee shall be liable for any action of the
Committee in good faith.
3.3    Procedures
The members of the Committee shall elect a chairman, and the Committee shall
meet as necessary at the call of the chairman or any two members of the
Committee. A majority of the members of the Committee shall constitute a quorum,
and all actions of the Committee at a meeting at which a quorum is present shall
be taken by majority vote.
A member of the Committee may participate in any meeting of the Committee by a
conference telephone call or other means that enable all persons participating
in the meeting to hear one another, and participation in this manner shall
constitute his or her presence in person at the meeting. The Committee also may
act by the unanimous written consent of its members.
Article 4
Plan Operation
4.1    Effective Date
This Plan shall become effective if and when approved by the Company’s
stockholders.

4

--------------------------------------------------------------------------------







EXHIBIT 10.2

4.2    Term
This Plan shall have a term of 10 years, expiring on the tenth anniversary of
its approval by the Company’s stockholders (but remaining in effect, however,
for outstanding Awards). No Award may be granted under the Plan after its
expiration.
4.3    Maximum Number of Shares
The maximum total number of shares of common stock for which Awards may be
granted under this Plan is 2,750,000 shares. This maximum shall be subject to
the capitalization adjustments under Section 4.6.
The shares for which Options and SARs are granted shall count against this limit
on a 1-for-1 basis, and the shares for which Restricted Stock Awards and RSU
Awards are granted shall count against this limit on a 2-for-1 basis (so that
each share for which a Restricted Stock Award or RSU Award is granted reduces by
two shares the available number of shares for which Awards may be granted).
The shares for which Awards may be granted shall be shares currently authorized
but unissued or shares that the Company currently holds or subsequently acquires
as treasury shares, including shares purchased in the open market or in private
transactions.
4.4    Shares Available for Awards
The determination of the number of shares of common stock available for Awards
under the Plan shall take into account the following:
(a)    If an Option lapses or expires unexercised, the number of shares in
respect of which the Option lapsed or expired shall be added back to the
available number of shares for which Awards may be granted.
(b)    If a Restricted Stock Award or RSU Award lapses or is forfeited, twice
the number of shares in respect of which the Award lapsed or was forfeited shall
be added back to the available number of shares for which Awards may be granted.
(c)    If a SAR Award or RSU Award is settled in cash, the number of shares in
respect of which the Award was settled in cash shall not be added back to the
available number of shares for which Awards may be granted.
(d)    If the exercise price of an Option is paid by delivery of shares of
common stock pursuant to Section 5.8, the number of shares issued upon exercise
of the Option, without netting the shares delivered in payment of the exercise
price, shall be taken into account in determining the available number of shares
for which Awards may be granted.
4.5    Individual Limit on Awards
In any calendar year, the maximum number of shares for which Awards may be
granted to any Eligible Person shall not exceed 325,000 shares in the case of
Options and SARS and 50,000 shares in the case of Restricted Stock and RSU
Awards, in each case taking into account all similar types of grants and

5

--------------------------------------------------------------------------------







EXHIBIT 10.2

awards under other stock option and equity compensation plans of the Company.
These maximums shall be subject to the capitalization adjustments under Section
4.6.
4.6    Capitalization Adjustments
In the event of a change in the number of outstanding shares of common stock by
reason of a stock dividend, stock split, recapitalization, reorganization or the
like, the Committee shall, equitably adjust the following in order to prevent a
dilution or enlargement of the benefits or potential benefits intended to be
provided under the Plan: (i) the number of shares for which Awards may be
granted under the Plan, (ii) the maximum number of shares for which Awards may
be granted to any Eligible Person in a calendar year, (iii) the aggregate number
of shares in respect of each outstanding Award and (iv) the exercise price of
each outstanding Option and SAR. The Committee may also make any other equitable
adjustments that the Committee considers appropriate.
Article 5
Stock Options and SARs
5.1    Grant
The Committee may grant an Option or SAR to any Eligible Person. Subject to the
terms of this Plan, the Committee shall determine the restrictions, limitations
and other terms and conditions of each Option and SAR Award.
The Committee shall designate each Option as either an ISO or NSO, and shall
designate each SAR Award as either a Stand-Alone SAR or a Tandem SAR. A Tandem
SAR may not be granted later than the time that its related Option is granted.
5.2    Exercise Price
The Committee shall determine the exercise price of each Option and SAR. The
exercise price per share may not be less than the Fair Market Value of a share
of common stock as of the Grant Date of the Option or SAR.
Except for capitalization adjustments under Section 4.6 or as approved by the
Company’s stockholders, the exercise price per share of any outstanding Option
or SAR may not be reduced, and the Option or SAR may not be surrendered to the
Company for cash or as consideration for the grant of a new Option or SAR with a
lower exercise price per share.
5.3    Vesting and Term
The Committee shall determine the time or times at which each Option and
Stand-Alone SAR becomes vested. Vesting may be based on continuous service or on
the attainment of Performance Goals or other conditions specified in the Award
Agreement. A Tandem SAR shall vest if and to the extent that its related Option
vests, and shall expire or be canceled when its related Option expires or is
canceled. No Option or SAR may have an Expiration Date more than 10 years from
its Grant Date.
5.4    Termination of Employment or Service as a Director
In the case of an Option or SAR held by an Employee or Director who incurs a
Termination :

6

--------------------------------------------------------------------------------







EXHIBIT 10.2

(a)    if and to the extent that the Option or SAR is unvested as of the
Employee’s or Director’s Termination Date, the Option or SAR shall lapse on the
Termination Date unless the Termination is incurred by reason of his or her
death, in which case the Option or SAR shall become fully vested as of the
Employee’s or Director’s Termination Date; and
(b)    if and to the extent that the Option or SAR is (or becomes) vested as of
the Employee’s or Director’s Termination Date, the Option or SAR shall expire
(i) on the earlier of 90 days after the Termination Date or the Expiration Date
of the Option or SAR, or (ii) if the Termination is incurred by reason of his or
her death, on the earlier of the first anniversary of the Employee’s or
Director’s death or the Expiration Date of the Option or SAR.
5.5    Transferability
No Option or SAR may be transferred, assigned or pledged, whether by operation
of law or otherwise, except (i) as provided in the underlying Award Agreement or
as the Committee otherwise permits, or (ii) as provided by will or the
applicable laws of intestacy or (iii) if:
(a)    the transferee is a revocable trust that the employee established for
estate planning reasons (in respect of which the employee is treated as the
owner for federal income tax purposes); or
(b)    the transferee is (i) the spouse of the employee or a child, step-child,
grandchild, parent, sibling or child of a sibling of the employee (each an
“eligible transferee”), (ii) a custodian for an eligible transferee under any
Uniform Transfers to Minors Act or Uniform Gifts to Minors Act or (iii) a trust
for the primary benefit of one or more eligible transferees.
Transfers described in the preceding clause (b) shall be subject to any
restrictions and requirements that the Committee considers appropriate (for
example, the transferee’s written agreement to be bound by the terms of the Plan
and the underlying Award Agreement).
No Option or SAR shall be subject to execution, attachment or similar process.
5.6    Additional ISO Rules
To the extent that the aggregate fair market value (determined in respect of
each ISO on the basis of the Fair Market Value of a share of common stock on the
ISO’s Grant Date) of the underlying shares of all ISOs that become exercisable
by an individual for the first time in any calendar year exceeds $100,000, the
Options shall be treated as NSOs. This limitation shall be applied by taking
ISOs into account in the order in which they were granted.
In the case of an ISO granted to an Employee who at the time of grant owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company (or any Subsidiary), the exercise price per share may not
be less than 110% of the Fair Market Value on the Grant Date and the ISO may not
have an Expiration Date more than five years from the Grant Date.

7

--------------------------------------------------------------------------------







EXHIBIT 10.2

The Award Agreement underlying an Option that the Committee designates as an ISO
may contain any additional terms, beyond those of this Plan, that the Committee
considers necessary or desirable to include to assure that the Option complies
with the requirements of §422 of the Code.
5.7    Manner of Exercise
A vested Option or SAR may be exercised in full or only partially (but in the
case of a partial exercise, only in respect of a whole number of shares) by (i)
written notice to the Committee or its designee stating the number of shares in
respect of which the Option or SAR is being exercised and, in the case of an
Option, (ii) full payment of the exercise price of those shares.
5.8    Payment of Exercise Price
Payment of the exercise price of an Option shall be made by check or, if
permitted by the Committee (either in the underlying Award Agreement or at the
time of exercise), by: (i) delivery of shares of common stock having a Fair
Market Value on the date of exercise equal to the exercise price; (ii) directing
the Company to withhold, from the shares otherwise issuable upon exercise of the
Option, shares having a Fair Market Value on the date of exercise equal to the
exercise price; (iii) by an open-market broker-assisted sale pursuant to which
the Company is promptly delivered the portion of the sales proceeds necessary to
pay the exercise price; (iv) any combination of these methods of payment; or (v)
any other method of payment that the Committee authorizes.
5.9    Tandem SARs
A Tandem SAR shall entitle the Participant to elect to exercise either the SAR
or the related Option as to all or any portion of the shares subject to the SAR
and Option. The exercise of a Tandem SAR shall cause the immediate and automatic
cancellation of its related Option with respect to the same number of shares,
and the exercise, expiration or cancellation of the related Option (other than
by reason of the exercise of the Tandem SAR) shall cause the automatic and
immediate cancellation of the Tandem SAR with respect to the same number of
shares.
5.10    Settlement of SARs
Settlement of a SAR may be made, in the Committee’s discretion, in shares of
common stock or in cash, or in a combination of the two, subject to applicable
tax withholding requirements. Any cash payment in settlement of a SAR shall be
made on the basis of the Fair Market Value of a share of common stock on the
date that the SAR is exercised.
Article 6
Restricted Stock
and Restricted Stock Units
6.1    Grant
The Committee may issue Restricted Shares or grant Restricted Stock Units to any
Eligible Person. Subject to the terms of this Plan, the Committee shall
determine the restrictions, limitations and other terms and conditions of each
Restricted Stock Award and RSU Award.
6.2    Vesting

8

--------------------------------------------------------------------------------







EXHIBIT 10.2

The Committee shall determine the time or times at which each Restricted Stock
Award or RSU Award becomes vested. Vesting may be based on continuous service or
on the attainment of specified Performance Goals or other conditions specified
in the Award Agreement.
Each Restricted Stock Award and RSU Award held by an Employee or a Director
shall become fully vested as of his or her Termination Date if the Termination
is incurred by reason of his or her death.
6.3    Transferability
Prior to the vesting of a Restricted Stock Award, the Restricted Shares subject
to the Award may not be transferred, assigned or pledged (except as provided in
the Award Agreement or as the Committee permits) and shall not be subject to
execution, attachment or similar process. After vesting, the shares may still
remain subject to restrictions on transfer under applicable securities laws and
any restrictions imposed by the Award Agreement. If the Restricted Shares are
issued in certificated form, the Committee may require each certificate
representing Restricted Shares to bear a legend making appropriate reference to
the restrictions on the shares, and may also require that the certificate,
together with a stock power duly endorsed in blank by the Participant, remain in
the Company’s physical custody or in escrow with a third party until all
restrictions have lapsed.
6.4    Rights as Stockholder
Subject to the terms of the Plan and as provided in the underlying Award
Agreement, a Participant may have some or all of the rights of a stockholder in
respect of unvested Restricted Shares subject to a Restricted Stock Award,
including the right to vote the shares and to receive dividends and other
distributions in respect of the shares. A Participant shall have all of the
rights of a stockholder when Restricted Shares become vested. The Committee may
provide in the Award Agreement for the payment of dividends and distributions to
the Participant when dividends are paid to stockholders generally or at the time
of vesting or distribution of the Restricted Shares.
A Participant shall not have any rights as a stockholder in respect of the
shares of common stock subject to a RSU Award until those shares have been
issued and delivered to the Participant pursuant to the terms of the Award.
6.5    Settlement of RSU Award
Settlement of a RSU Award may be made, in the Committee’s discretion, in shares
of common stock or in cash, or in a combination of the two, subject to
applicable tax withholding requirements. Any cash payment in settlement of a RSU
Award shall be made on the basis of the Fair Market Value of a share of common
stock on the date that the shares subject to the Award become issuable to the
Participant.
6.6    Deferrals
The Committee may (but shall not be required to) permit a Participant to elect
to defer the delivery of shares upon the vesting or settlement of a Restricted
Stock Award or RSU Award. Any such election shall be for a deferral period and
in a manner and on terms that the Committee approves and that comply with the
requirements of §409A of the Code.
6.7    Restricted Stock Awards to Outside Directors

9

--------------------------------------------------------------------------------







EXHIBIT 10.2

Subject to the approval of the full Board of Directors, Outside Directors may be
granted Restricted Stock Awards for services as members or chairmen of
committees of the Board or for services as Chairman or Vice-Chairman of the
Board.
Article 7
Change of Control
Upon a Change of Control, all outstanding Awards shall become fully vested and
exercisable, and all restrictions on the shares underlying Restricted Stock
Awards shall lapse.
A “Change of Control” means an event or the last of a series of related events
by which:
(a)    any Person directly or indirectly acquires or otherwise becomes entitled
to vote stock having 51% or more of the voting power in elections for Directors;
or
(b)    during any 24-month period following the completion of a successful
initial public offering of the Company’s common stock, a majority of the members
of the Company’s Board of Directors ceases to consist of Qualifying Directors. A
Director shall be considered a “Qualifying Director” if he or she falls into any
one of the following five categories:
(1)    a Director at the beginning of the period (“continuing Directors”); or
(2)    a Director elected to office after the start of the period by the Board
of Directors with the approval of two-thirds of the incumbent continuing
Directors (an “appointed Director”); or
(3)    a Director elected to office after the start of the period by the
Company’s stockholders following nomination for election by the Board of
Directors with the approval of two-thirds of the incumbent continuing and
appointed Directors (an “elected Director”); or
(4)    a Director elected to office after the start of the period by the Board
of Directors with the approval of two-thirds of the incumbent continuing,
appointed and elected Directors; or
(5)    a Director elected to office after the start of the period by the
Company’s stockholders following nomination for election by the Board of
Directors with the approval of two-thirds of the incumbent continuing, appointed
and elected Directors; or
(c)    the Company merges or consolidates with another corporation, and holders
of outstanding shares of the Company’s common stock immediately prior to the
merger or consolidation do not own stock in the survivor of the merger or
consolidation having more than 51% of the voting power in elections for
Directors; or
(d)    the Company sells all or a substantial portion of the consolidated assets
of the Company and its Subsidiaries, and the Company does not own stock in the
purchaser having more than 51% of the voting power in elections for Directors.

10

--------------------------------------------------------------------------------







EXHIBIT 10.2

As used in this definition, a “Person” means any “person” as that term is used
in sections 13(d) and 14(d) of the Exchange Act, together with all of that
person’s “affiliates” and “associates” as those terms are defined in Rule 12b-2
under the Exchange Act.
Article 8
Miscellaneous Provisions
8.1    Award Agreement
Each Award under the Plan shall be evidenced by an Award Agreement which shall
be subject to and incorporate the terms of the Plan.
8.2    Tax Withholding
The Company may withhold an amount sufficient to satisfy its withholding tax
obligations, if any, in connection with any Award under the Plan, and the
Company may defer making any payment or delivery of shares pursuant to the Award
unless and until the Participant indemnifies the Company to its satisfaction in
respect of its withholding obligation.
8.3    Amendment and Termination
The Board may amend, suspend or terminate the Plan at any time. The Company’s
stockholders shall be required to approve any amendment that would (i)
materially increase the number of shares of common stock for which Awards may be
granted, (ii) increase the number of shares of common stock for which ISOs may
be granted (other than an amendment authorized under Section 4.6), (iii) permit
any action that would be treated as a repricing of Awards under applicable stock
exchange rules or (iv) otherwise require stockholder approval under any
applicable laws, regulations or stock exchange rules. If the Plan is terminated,
the Plan shall remain in effect for Awards outstanding as of its termination. No
amendment, suspension or termination of the Plan shall adversely affect the
rights of the holder of any outstanding Award without his or her consent.
8.4    Foreign Jurisdictions
The Committee may adopt, amend and terminate a supplement to the Plan to permit
Employees in another country to receive Awards under the supplement (on terms
not inconsistent with the terms of Awards under the Plan) in compliance with
that country’s securities, tax and other laws.
8.5    No Right To Employment
Nothing in this Plan or in any Award Agreement shall give any person the right
to continue in the employ of the Company or any Subsidiary or limit the right of
the Company or Subsidiary to terminate his or her employment.
8.6    Notices
Notices required or permitted under this Plan shall be considered to have been
duly given if sent by certified or registered mail addressed to the Committee at
the Company’s principal office or to any other person at his or her address as
it appears on the Company’s payroll or other records.
8.7    Severability

11

--------------------------------------------------------------------------------







EXHIBIT 10.2

If any provision of this Plan is held illegal or invalid for any reason, the
illegality or invalidity shall not affect the remaining provisions, and the Plan
shall be construed and administered as if the illegal or invalid provision had
not been included.
8.8    Governing Law
This Plan and all Award Agreements shall be governed in accordance with the laws
of the State of Delaware.

12